Jfourtl) Court of
                                          Antonio,

                                          June 05,2013


                           No. 04-12-00735-CR and 04-12-00736-CR

                                       Albert NICHOLAS,
                                            Appellant

                                                v.



                                       The STATE of Texas,
                                            Appellee


                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B93-6 and B93-7
                            Honorable Rex Emerson, Judge Presiding


                                         ORDER

       The appellant's brief was originally due to be filed on April 26, 2013. The appellant's
first motion for extension of time was granted, extending the deadline for filing the brief to May
28, 2013. On May 30, 2013, the appellant filed a motion requesting an additional extension of
time to file the brief until June 27, 2013, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT
WILL BE GRANTED. The Appellant's brief must be filed by June 27,2013.




                                                     Catherine^tone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2013.




                                                     Kei
                                                     Clerk of Court